DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0352711 to Brunner in view of US 2018/0126544 to Chen and US Patent No. 6,371,543 to Fujikawa et al. (Fujikawa).
Regarding claim 1, Brunner discloses a storage container system comprising a storage container (100) for a hoist device, the storage container including a base (10) that defines an inner cavity, a first storage receptacle (A, Fig 1b below) having a first shape (quadrilateral) , a second storage receptacle (B, Fig 1b below) having a second shape (quadrilateral), a third storage receptacle (C, Fig 1b below) having a third shape (quadrilateral),  a fourth storage receptacle (D, Fig 1b below) having a fourth shape (quadrilateral), a lid (50) pivotally coupled to the base and configured to close the inner cavity, a handle (3) coupled to the base, and a latch (4) configured to selectively secure the lid to the base in closed state.  Brunner does not explicitly teach the handle being pivotally coupled.  However, Chen discloses a storage container (Fig 1) and in particular discloses a handle (16) being pivotally coupled to the base (10).  One of ordinary skill in the art would have found it obvious to make the Brunner handle pivotable if it wasn’t already as suggested by Chen in order to facilitate movement and gripping/storage of the handle for transporting of the container and when not in transport.  Brunner does not teach a hoist device as recited. Fujikawa discloses a hoist device tool (11) including a main body (13), a first hook and second hook (15) and a chain (16).  One of ordinary skill in the art would have found it obvious to incorporate a hoist device tool to the system of Brunner as suggested by Fujikawa in order to carry tools for lifting and hoisting.  The modified Brunner does not explicitly teach each storage receptacle configured to receive each respective part of the hoist device.  However, one of ordinary skill in the art would have found it obvious to change the size and dimensions of each storage receptacle such that they were configured to hold the respective part of the hoist device in order to store the hoist device since it has been held that limitations relating to size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, the modification would have resulted in each storage receptacle having a shape corresponding to parts of the hoist device in that each shape can hold a respective part of the hoist device.


    PNG
    media_image1.png
    607
    794
    media_image1.png
    Greyscale


Regarding claim 4, Brunner further discloses each of the storage receptacles intersected by a vertical plane (A, Fig 1b below) when container is held aloft by handle (3).

    PNG
    media_image2.png
    704
    636
    media_image2.png
    Greyscale


Regarding claim 9, Brunner further discloses the latch (4) being a first latch and the storage container further comprising a second latch (4, Fig 1a) configured to selectively secure the lid to the base.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chen, Fujikawa and US 2012/0312708 to Roehm et al. (Roehm).
Regarding claim 2, the modified Brunner teaches the container of claim 1 but does not teach a second handle.  Roehm discloses a storage container (Fig 1) and in particular discloses the container having two pivoting handles (64, 66), one at a top and one at a side of the container.  One of ordinary skill in the art would have found it obvious to incorporate an additional handle to the side of Brunner as suggested by Roehm to carry the container in multiple orientations. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chen, Fujikawa and US 2019/0031421 to Kneisel et al. (Kneisel).
Regarding claim 3, the modified Brunner teaches the container of claim 1 but does not teach the base including a plurality of drainage apertures.  However, Kneisel discloses a storage container (Fig 1a) and in particular discloses base (108) of the container having a plurality of drain or vent apertures (182, 184, 186, 188).  One of ordinary skill in the art would have found it obvious to incorporate apertures to the modified Brunner base as suggested by Kneisel in order to allow for air circulation in and out of the storage box.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chen, Fujikawa and US 2014/0265197 to Russell et al. (Russell).
Regarding claim 5, the modified Brunner teaches the container of claim 1 but does not teach interlocking features.  However, Russell discloses a storage container (Fig 1) and in particular discloses a first interlocking feature (46) on the base (12) and a second interlocking feature (42) on the lid (14), the first and second interlocking features having complementary shapes (¶0036).  One of ordinary skill in the art would have found it obvious to incorporate interlocking features with complementary shapes on the Brunner lid and base as suggested by Russell in order to facilitate stacking of multiple containers.


Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a hoist device.  However, Fujikawa discloses a hoist device having the structure as recited and one of ordinary skill in the art would have found it obvious to utilize the hoist device in combination with the Brunner receptacle in order to facilitate transport and handling of the hoist device since Brunner discloses the receptacle intended for tools.  Brunner also discloses a plurality of compartments having shapes that correspond to parts of the hoist device in that they can hold parts of the hoist device.  Although Brunner does not explicitly teach each compartment configured to hold each part, it would have been obvious to one of ordinary skill in the art to change the sizes of each compartment such that they would be capable of holding each part of the hoist device in order to facilitate storage and transport of the hoist device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735